Russell, C. J.,
dissenting. At the last appearance of this case (172 Ga. 508), and after the court had issued a mandamus nisi (requiring the honorable judge of the superior court to show cause why he should not certify a bill of exceptions), the writer, concurring specially, concluded by saying “Now, merely as a means of speeding the adjudication in this long-protracted litigation, I agree to an order which in my opinion is not in harmony with the prior proceedings as they appear of record in this court.” I was then and still am of the opinion that no order or judgment could be granted by the court upon an application for mandamus to compel the judge to certify a bill of exceptions, except, after consideration of the answer of the judge, to dismiss the application for mandamus, or to enter a mandamus absolute and require the judge to certify the bill of exceptions. In this case the court made the mandamus absolute. Thereupon the judge of the superior court certified the bill of exceptions, in obedience to the order of this court. I do not agree to the statement in the judgment per curiam that “In this stage of the case the only thing to be considered and decided by this court is whether the judge erred in declining to entertain the extraordinary motion for new trial.” The declining to entertain the extraordinary motion for a new trial was only a short cut to refusing a new trial, which absolutely prevented any review of the decision of the lower court b3r the ordinary right of bill of exceptions. To remand a case with direction that a judge of the superior court pass upon the motion is not germane to. a proceeding to require the judge to certify a bill of exceptions, and thus remit the consideration of the case upon its merits to the Supreme Court. I am aware that this court has several times decided that a judge of the superior court may refuse to entertain an extraordinary motion for a new trial, if he is of the opinion that the grounds of the motion are without merit. I am. unwilling in any instance to extend the number of such cases. A ruling that the trial judge can determine for himself the merit of one who seeks to have his case reviewed, and thus decide the merits of his own judgment by refusing a review, confers upon the judge of a superior court, if this decision be final, all the powers and pre*442rogatives of the highest court of review. If this be the law, the Supreme Court is a useless body, constituted only to decide such questions as to which the trial judge wishes to obtain direction and instruction. The long years spent in argument and contentions by our legislators before this court was finally established were useless. The trial judge can in any case, and especially in one involving life and death, debar any citizen of the right of review because in the trial court’s opinion the appellant’s grounds are frivolous and without merit, because he has already had a previous trial or because he has had numerous trials. If the bill of exceptions states the truth as to the facts which transpired in a judicial proceeding of which the plaintiff: in error complains, and is timely presented in compliance with the requirements of the law, it is the duty of a judge of the superior court to certify to the truth of the statements contained in the bill of exceptions and direct such portions of the record and evidence as the plaintiff in error may specify to be transmitted to this court. It should not be forgotten that courts, no matter how high in degree, are after all only human beings, and it is to be hoped that even the Supreme Court of Georgia will not become so consequential as to shift responsibility for the decision of even the smallest right appertaining to even the humblest litigant from its shoulders. As appears from the mandamus case, the court was of the opinion that the newly discovered evidence authorized the grant of a new trial. If so, the plaintiff in error would have had the benefit of the newly discovered evidence, or any other evidence. He would have had another trial. This court should have said that he should have had another trial. The refusal of the trial judge to- even dignify the proceedings by which' the defendant sought to obtain a new trial with his notice was certainly such an error that the judgment of the lower court should have been reversed. As a consequence, I dissent from the judgment of affirmance of the judgment in which an able and conscientious judge only reiterated the views as to the evidence already entertained by him when he declined to certify the bill of exceptions. I dissent further from the second h'eadnote, for the same reason which influenced me in dissenting from the judgment dismissing the writ of error in King v. State, 169 Ga. 15, to wit, that the requirement to file a bill of exceptions in time is nothing more than a rule of procedure, which the court may *443pass, amend, or revoke at pleasure, but that the failure to comply with the rule does not deprive this court of its constitutional jurisdiction.